Citation Nr: 0804545	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-37 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1. Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicides.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
prostate cancer and for tinnitus.

The issue of service connection for prostate cancer being 
remanded is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the veteran.



FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's tinnitus 
is due to any incident or event in active service, and 
tinnitus as is not shown to have been manifested either in 
service or within one year after separation from service.



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In February 2003 and July 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records to support his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
provide to provide any evidence in his possession that 
pertains to his claim.

The Board finds that the content of the February 2003 and 
July 2005 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a September 2005 SOC provided him with an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.   Moreover, he has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that the veteran 
was notified of the Dingess precedent by letter dated in 
March 2006.

II. Factual Background

The veteran's service medical records are negative for any 
report of or finding of tinnitus.  Service records show that 
the veteran's primary military occupational specialty was 
airborne aircraft inertial and radar navigational equipment 
repairman.  His duties involved inspecting, repairing, 
troubleshooting, and modifying inertial and radar 
navigational systems installed on transient and assigned C-
47, C-54, 
C-118, C-130, and T-39 aircraft.  

Received from the veteran in August 2002 was his formal claim 
for service connection for tinnitus, in which he claimed that 
his tinnitus had its onset in 1970.

In his September 2005 notice of disagreement (NOD), the 
veteran indicate that he had constant ringing in both ears, 
and indicated that his primary duties in service required him 
to work on the flight line as an aircraft inertial and 
navigational systems repairmen on a C-130 aircraft.

On a VA audiological examination in December 2006, the 
veteran was noted to have had normal hearing thresholds in 
both ears upon separation from service.  The veteran 
complained that he was kind of hard of hearing, and claimed 
he had a significant history of noise exposure and acoustic 
trauma when he was in the military, but that after separation 
he was not exposed to significant occupational noise and had 
no history of significant recreational noise exposure.  It 
was noted that the veteran's tinnitus was "present" and 
"much less of a problem in recent years".  He claimed that 
his tinnitus started in Vietnam in 1966-1969 while he was 
working around C-130 aircraft.  He reported that his tinnitus 
was bilateral and intermittent, and was present for less than 
five minutes per episode.  The examiner opined that the 
veteran did not have clinically significant tinnitus.  With 
regard to hearing loss, the examiner opined that the 
veteran's hearing loss shown on the examination was "not the 
result of acoustic trauma in service".


III. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
law also provides that, even where there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

The veteran contends he has tinnitus as a result of exposure 
to excessive noise while working on the flight line in 
service.  His service records, however, show no report of or 
finding of tinnitus.  The Board recognizes that the lack of 
any evidence showing the veteran exhibited tinnitus during 
service is not necessarily fatal to his claim.  The laws and 
regulations do not strictly require in-service complaints or 
treatment in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, 
the critical question is whether he has tinnitus that may be 
causally related to service.  In that regard, the Board notes 
that while the veteran has indicated that he experienced 
tinnitus in service, and that at one point, on his September 
2004 NOD, he reported having constant tinnitus, he reported 
at the VA examination in December 2006 that his tinnitus had 
been "much less of a problem in recent years", and had 
become intermittent, being present for less than five minutes 
per episode.  The VA examiner then rendered the opinion that 
the veteran did not have clinically significant tinnitus.  
There is no other competent evidence of record addressing the 
veteran's tinnitus, and the veteran has not brought forth any 
competent evidence which would establish a nexus between any 
current tinnitus and military service.  

The Board also acknowledges, and has no reason to doubt, the 
veteran's assertions that he was exposed to excessive noise 
in service from aircraft, and that he believes this exposure 
caused his tinnitus.  However, while he is capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as a diagnosis or medical etiology and 
causation of disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events of the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, tinnitus 
is a complex disorder which requires specialized training for 
a determination as to causation, and is therefore not 
susceptible to lay opinion.

In summary, and the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for tinnitus.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for tinnitus must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran contends that his prostate cancer resulted from 
exposure to herbicides while assigned to on TDY (temporary 
duty) in Vietnam from February 9, 1968, to April 8, 1968.  He 
essentially claims that, since he was in Vietnam during the 
Vietnam era, he should be presumed to have been exposed to 
herbicide agents therein, and therefore should have the 
benefit of the presumption of service connection for prostate 
cancer.  

The record reflects that the veteran was first treated for 
prostate cancer many years after service.  The problem in 
this matter is with his claim of service in Vietnam.  His 
service records do not clearly show that he was ever 
stationed in Vietnam.  A service performance report shows 
that during the reporting period from June 11, 1967, to June 
10, 1968, he "served 60 days TDY to Southeast Asia".  Also, 
the veteran's AF Form 7 (Airman Military Record) shows that 
he was "TDY to SEA from 9 Feb 68 to 8 Apr 68 60 days".  In 
support of his claim, the veteran recently submitted directly 
to the Board: (1) a Statement in Support of Claim (VA Form 
4138); (2) a buddy statement from a fellow service member 
indicating that he was stationed with the veteran at Clark 
Air Base in the Philippines from 1967 to 1968, and that the 
veteran was on a temporary duty assignment to Vietnam around 
January through February 1968; and (3) a photograph of a man 
standing in front of several businesses with what appears to 
be Vietnamese writing, which the veteran claimed was a 
photograph of himself while he was assigned on temporary duty 
to Vietnam in 1968.  

The record reflects that the RO requested that the National 
Personnel Record Center (NPRC) provide the veteran's complete 
service medical records and also "furnish dates of service 
in Vietnam".  The NPRC responded in March 2003 hat there was 
no evidence in the veteran's file to substantiate any service 
in the Republic of Vietnam.  Also, in an attempt to verify 
the veteran's Vietnam service, the RO sent a letter to the 
Defense Finance and Accounting Service (DFAS), requesting 
copies of finance vouchers to confirm the veteran's TDY to 
Vietnam.  In June 2007, DFAS responded that the veteran's 
name and social security number were not listed in the 
retired pay system.  

In the September 2007 informal hearing presentation to the 
Board, the veteran's representative pointed out that VA had 
not provided the veteran's service number in the request to 
DFAS, and asserted that the unit records should confirm when 
the veteran was on TDY and where he was assigned.  

Pursuant to VA's duty to assist the veteran, the Board 
believes that an additional attempt should be made to verify 
the veteran's reported service in Vietnam.  While it is clear 
that he was on TDY to Southeast Asia from February 9, 1968, 
to April 8, 1968, it is not clear that he was actually in 
Vietnam.  Because that question is critical in this case, a 
request for the veteran's unit records for the period in 
question should be made, as well as an attempt to obtain any 
travel vouchers or financial records, by using the veteran's 
service number.  It is unclear whether any such additional 
information may be available, however, in light of VA's duty 
to assist the veteran in substantiating his claim, the Board 
concludes that additional attempts at verification must be 
made.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel 
Records Center (NPRC) or other appropriate 
source, any additional service personnel 
records for the veteran from his Official 
Military Personnel File (OMPF), including 
all records of his assignments, whether 
permanent or temporary duty stations; all 
travel orders; pay stubs which reflect 
special pay status, travel vouchers, and 
all TDY orders.  Associate all documents 
obtained with the claims file.  Assist the 
NPRC, or other appropriate source, by 
providing as much detail as possible about 
the veteran's service number, reported 
dates of service in Vietnam (February 9, 
1968, to April 8, 1968), units of 
assignment, etc.  Request that if no such 
records are available, the non-existence 
or unavailability of such records be 
certified.  

2.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other appropriate agency, and seek to 
obtain specific details of the veteran's 
reported TDY to Vietnam from February 9, 
1968, to April 8, 1968, while based in the 
Philippines during the Vietnam War.  
Request morning reports and unit records 
from JSRRC in an attempt to verify the 
veteran's whereabouts during his period of 
reported TDY in Vietnam in 1968.  Any 
other source where unit records or morning 
reports might be archived should also be 
contacted.  Request that if no such 
records are available, the non-existence 
or unavailability of such records be 
certified.  

3.  If the adjudication above does not 
result in a complete grant of all benefits 
sought by the veteran, he and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


